USCA4 Appeal: 20-2150      Doc: 23         Filed: 03/09/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-2150


        ABANOOB ABDEL-MALAK,

                             Plaintiff - Appellant,

                      v.

        CAPE FEAR VALLEY MEDICAL CENTER; JOSEPH SHORTALL; JOHN DOE,
        #1; JOHN DOE, #2; JOHN DOE, #3; JOHN DOE, #4; JOHN DOE, #5; JOHN DOE,
        #6; JOHN DOE, #7,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:20-cv-00221-BR)


        Submitted: February 28, 2022                                      Decided: March 9, 2022


        Before THACKER, and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Abanoob Abdel-Malak, Appellant Pro Se. Benjamin N. Thompson, Charles George,
        WYRICK ROBBINS YATES PONTON, Raleigh, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-2150      Doc: 23         Filed: 03/09/2022     Pg: 2 of 2




        PER CURIAM:

               Abanoob Abdel-Malak appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Abdel-Malak’s 42 U.S.C. § 1983

        complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

        reversible error. Accordingly, we affirm for the reasons stated by the district court and

        deny Abdel-Malak’s pending motions. Abdel-Malak v. Cape Fear Valley Med. Ctr., No.

        5:20-cv-00221-BR (E.D.N.C. Sept. 28, 2020). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2